Filed 5/3/21 Southern Cal. School of Theology v. Claremont Graduate University
CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


SOUTHERN CALIFORNIA                                        B302452
SCHOOL OF THEOLOGY,
                                                           (Los Angeles County
         Plaintiff and                                     Super. Ct. No. KC068691)
         Respondent,

         v.

CLAREMONT GRADUATE
UNIVERSITY et al.,

         Defendants and
         Appellants.


     APPEAL from an order of the Superior Court of Los
Angeles County, Gloria White-Brown, Judge. Reversed.
     Loeb & Loeb, Paul Rohrer, W. Allan Edmiston; Greines,
Martin, Stein & Richland, Robin Meadow, David E. Hackett, and
Eleanor S. Ruth for Defendants and Appellants.
       Jackson Tidus, Charles M. Clark and Kathryn M. Casey for
Plaintiff and Respondent.
                   ____________________________
       As part of a property dispute between Southern California
School of Theology (SCST)1 on one hand and Claremont Graduate
University (CGU) and Claremont University Consortium (CUC)
(collectively Claremont)2 on the other, Claremont alleged a cause
of action against SCST for breach of an agreement the parties
entered into in 2006. After a bench trial that included—among a
variety of other causes of action and issues—SCST’s alleged
breach of the 2006 agreement, the trial court concluded that


      1“SCST does business as the Claremont School of Theology.
SCST is not one of the Claremont Colleges, but is an ‘affiliate’ of
the Claremont Colleges. According to the Claremont University
Consortium’s policy and procedure manual, affiliate ‘status . . .
has recognized a special collaborative educational relationship
between the affiliate and at least one of the member Claremont
Colleges . . . [and a] mutual benefit to both the affiliate and
members of The Claremont Colleges.’ ” (Southern California
School of Theology v. Claremont Graduate University (2021) 60
Cal.App.5th 1, 3, fn. 2 (Claremont I).)
      2  “Claremont University Consortium (currently known as
The Claremont Colleges, Inc.) oversees centralized planning,
services, and programs for the Claremont Colleges—Pomona
College, Scripps College, Claremont McKenna College, Harvey
Mudd College, Pitzer College, Keck Graduate Institute, and
Claremont Graduate University. Claremont Graduate
University was established in 1925 as Claremont College, but is
now its own corporate entity separate from the Claremont
University Consortium.” (Claremont I, supra, 60 Cal.App.5th at
p. 3, fn. 1.)




                                2
Claremont had not demonstrated that SCST breached the 2006
agreement.
      SCST filed a post-judgment motion under the 2006
agreement’s attorney fee clause pursuant to Civil Code section
1717 seeking a total of $939,600.50 in attorney fees.3 The
amount represented all of SCST’s attorney fees in the litigation
after Claremont first alleged its cause of action for breach of the
2006 agreement, without separating out any fees attributable to
other claims in the lawsuit. The trial court concluded that it
should apportion SCST’s fees and award only fees expended in
connection with litigation specifically related to the 2006
agreement. The trial court based its award on (1) a perceived
concession by Claremont about the amount of fees related to the
cause of action for breach of the 2006 agreement, (2) its own
determinations of reasonable hourly rates regarding only the
contract cross-claim for the attorneys and paralegals working on
behalf of SCST, and (3) attorney time spent on said contract
claim. The trial court awarded a total of $369,811.50 in fees to
SCST.
      Because we conclude that the trial court based its award on
an incorrect legal standard, we will reverse and instruct the trial
court to reconsider its order.

                        BACKGROUND
      We draw much of the relevant background from our opinion
in Claremont I, supra, 60 Cal.App.5th 1.
   A. SCST affiliates with the Claremont Colleges

      3Further statutory references are to the Civil Code unless
otherwise specified.




                                 3
       “SCST withdrew from the University of Southern
California in 1956. In 1957, it affiliated with the Claremont
Colleges and purchased the land it now sits on (adjacent on two
sides to [CGU] and near the remaining Claremont Colleges) for
approximately $107,500.
       “As part of the transaction transferring land and affiliating
SCST and the Claremont Colleges, SCST and Claremont
executed, among other documents, a grant deed and a written
agreement (the 1957 Agreement). The deed contained two
conditions subsequent” that we referred to in Claremont I as the
Educational Use Clause and the First Offer Clause. (Claremont
I, supra, 60 Cal.App.5th at pp. 4-5, fns. omitted.)
       The Educational Use Clause required that no activity other
than that “usual and appropriate for an educational institution of
collegiate grade” should be conducted on the property Claremont
transferred to SCST. (Claremont I, supra, 60 Cal.App.5th at p.
5.) The First Offer Clause provided that if SCST either did not
develop the property as its “principal establishment and
headquarters,” or if SCST “should cease to exist,” or if SCST
stopped using the property as its “principal place of carrying on
its activities,” then it was to offer the property for sale to
Claremont on certain specified terms. (Ibid.) “The deed made
the conditions subsequent enforceable by a power of termination
and right of reentry clause.” (Ibid.)
       “The 1957 Agreement incorporated ‘the terms and
conditions of the said Deed’ and set forth in detail the ‘terms and
conditions’ of the First Offer Clause and, among other provisions,
a number of obligations by each party giving contour to the
Educational Use Clause.” (Claremont I, supra, 60 Cal.App.5th at
p. 5.)




                                 4
      “In 2001, the parties entered into an agreement to ‘amend
and reaffirm’ the 1957 Agreement. . . . In 2006, Claremont and
SCST were both parties (among several other entities) to an
agreement that acknowledged the 1957 Agreement and that it
had been ‘amended and reaffirmed’ by the 2001 agreement.”
(Claremont I, supra, 60 Cal.App.5th at p. 4, fn. 4.) This 2006
agreement contained the attorney fee clause at issue here.
   B. The 2006 Agreement
      In 2006, as part of Claremont Graduate University’s
development of new graduate student housing, CUC, CGU,
SCST, Rancho Santa Ana Botanic Garden, and Keck Graduate
Institute negotiated and entered into an agreement regarding the
use of College Avenue, a private roadway, for each campus’s
access and parking purposes.
      As between SCST and Claremont, the 2006 agreement
contained, among other operative language, the following clauses:
      • “Pursuant to that certain agreement between Claremont
         College, CUC’s predecessor-in-interest, and [SCST]
         dated as of June 5, 1957, as amended and reaffirmed by
         that certain agreement between CUC and [SCST] dated
         as of March 1, 2001 (collectively the ‘CST Agreement’),
         CUC granted [SCST] permission, in the form of a
         revocable license, to use that certain private roadway
         commonly known as College Avenue as a roadway (‘CST
         College Avenue License’).”
      • “In consideration of the terms and provisions of the CST
         Agreement and the grant by CUC to [SCST] of the
         Easements in . . . this Agreement, CUC and [SCST]
         hereby agree to terminate the CST College Avenue
         License in its entirety. With the exception of any




                               5
          contrary provisions of this Agreement, all terms and
          provisions of the CST Agreement remain in full force
          and effect.”
       • “If any party shall breach any provision of this
          Agreement, then each of the other Parties may institute
          legal action against the defaulting Party for specific
          performance, injunction, declaratory relief, damages or
          any other remedy provided at law or in equity. The
          prevailing Party(ies) in any such action shall be entitled
          to recover from the losing Party(ies) its or their
          reasonable attorneys’ fees and expenses incurred in
          connection with such default including, without
          limitation, those incurred in connection with the
          execution, collection and enforcement of any judgment.”
The 2006 agreement also provided that California law governed
the agreement.
   C. SCST and Claremont’s Dispute and Litigation
       “In 2015, SCST approached the [CUC] to determine
whether it or any of the Claremont Colleges had an interest in
purchasing or leasing any part of the SCST campus or otherwise
helping SCST to financially leverage the property through
‘partnership opportunities for new development’ or by ‘[c]o-
locating services or functions.’ [CUC] and SCST negotiated, but
never reached any agreement regarding SCST’s campus property.
SCST marketed the property for sale, and ultimately received
offers.
       “SCST filed suit against Claremont in August 2016 asking
the trial court to quiet title against Claremont and to declare that
the Educational Use Clause and First Offer Clause had expired
pursuant to the [Marketable Record Title Act (MRTA) (§ 880.020




                                 6
et seq.)]. Claremont cross-complained, alleging that SCST had
breached the deed, the 1957 Agreement, and other agreements by
marketing the property without first offering it for sale to
Claremont on the terms of the First Offer Clause and seeking
specific performance of the First Offer Clause and a declaration
that the terms of the parties’ agreements remain valid in spite of
the MRTA.” (Claremont I, supra, 60 Cal.App.5th at pp. 5-6.)
       Claremont responded to SCST’s complaint in October 2016.
In its original cross-complaint, Claremont alleged causes of action
for breaches of the 1957 documents transferring property and
memorializing the transfer between Claremont and SCST (the
deed and the related contract), breach of the 2001 agreement
amending and reaffirming the 1957 Agreement, reformation,
promissory estoppel, breach of a 1972 deed, specific performance,
restitution, and declaratory relief.
       In a First Amended Cross-Complaint (FACC), filed in
January 2017, Claremont added allegations and a cause of action
related to the 2006 agreement. Claremont’s operative pleading at
trial was a Second Amended Cross-Complaint (SACC), filed in
April 2018, which contained as its fourth cause of action
allegations that SCST had breached the 2006 agreement “by,
without limitation, refusing to honor the 1957 and 2001
Agreements as being ‘in full force and effect’, by refusing to agree
that the 1957 Agreement had been reaffirmed, and by refusing to
honor” the First Offer Clause.
       “The matter was tried to the court [(Judge Dan Thomas
Oki)] in September 2018, and on December 18, 2018, the trial
court issued a lengthy written statement of decision. The trial
court concluded that the Educational Use and First Offer Clauses




                                 7
had expired by operation of the MRTA on January 1, 1988.”
(Claremont I, supra, 60 Cal.App.5th at p. 6.)
       Pertinent here, the trial court concluded that SCST “did not
expressly agree [in the 2006 agreement] that the [1957 and 2001
Agreements] remained valid and enforceable.”
       The trial court ultimately enforced the Educational Use
Clause as written and—based on the forfeiture doctrine—“[chose]
to interpret the [First Offer Clause] as a ‘First Right of Refusal’ ”
enforceable by terms it created by injunction.
       The trial court entered judgment in January 2019. The
court concluded that CGU and CUC were the prevailing parties
at trial. But for purposes of Claremont’s cause of action for
breach of the 2006 agreement, the judgment stated: “On the
fourth cause of action for breach and enforcement of the
‘Agreement and Grant of Easements’ dated as of September 21,
2006, CGU and [CUC] shall take nothing and [SCST] shall have
judgment.”
       We reversed the trial court’s order on grounds unrelated to
the breach of contract allegations. We concluded that the trial
court erred when it refashioned the First Offer Clause into a
right of first refusal. We remanded to the trial court with
instructions to enter judgment enforcing the First Offer Clause as
written. (Claremont I, supra, 60 Cal.App.5th 1.)
    D. SCST’s Attorney Fee Motion, Hearing, and the Trial
       Court’s Order
       Judge Oki retired and the case was reassigned to Judge
Gloria White-Brown.
       In March 2019, SCST moved the trial court for an order
awarding all of the attorney fees it incurred in the case after
Claremont filed the FACC—the first pleading alleging breach of




                                 8
the 2006 agreement. SCST argued that Claremont’s allegations
regarding the 2006 agreement incorporated every issue in the
litigation that touched on the First Offer Clause. “[T]o adjudicate
the [breach of the 2006 agreement cause of action] all issues in
the dispute needed to be adjudicated,” according to SCST. In its
motion, SCST argued that fees should not be apportioned as
between the cause of action for breach of the 2006 agreement and
any other issue in the litigation.
       In support of its motion, SCST provided the trial court with
the declaration of its attorney outlining what he termed “key
events” in the litigation following Claremont’s filing of the FACC.
The declaration detailed the experience and qualifications of
SCST’s attorneys and paralegals. The declaration also broadly
summarized work performed based on invoices for counsel’s work
for SCST after the FACC was filed. The declaration attached as
exhibits the trial court’s docket, Claremont’s cross-complaint,
SCST’s demurrers to the cross-complaint, the FACC, Claremont’s
posttrial “closing brief,” the trial court’s statement of decision and
judgment, and heavily redacted invoices for legal work done by
SCST’s counsel from January 2017 to February 2019.
       SCST’s motion sought a total of $939,600.50 in attorney
fees.
       In its opposition to SCST’s motion, Claremont argued that
if it were to award fees to SCST, the trial court must apportion
them. “Where a contract claim is joined with other causes of
action beyond the contract, the prevailing party may only recover
attorneys’ fees relating to the contract cause of action,”
Claremont argued.
       The trial court issued a tentative ruling granting SCST’s
motion in its entirety. In its tentative ruling, the trial court




                                  9
concluded that apportionment of SCST’s attorney fees was “not
warranted and would be impracticable.” “The cause of action for
breach of the 2006 Agreement . . . adjudicated all the issues in
the litigation relating to the” First Offer Clause, the trial court
explained. “The court determines that all work performed in
connection with this matter after the FACC was filed related to
the breach of the 2006 Agreement cause of action, such that
apportionment is not warranted and would be impracticable.”
       After taking the matter under submission at the August 8,
2019 hearing, on September 23, 2019, the trial court issued an
order “requesting the parties to submit additional detailed
briefing regarding apportionment of attorney’s fees and
reasonableness of the attorney’s fees and costs” and explaining
that it would not hear further argument.
       Claremont and SCST both filed the requested supplemental
briefs. In its briefing, Claremont argued in favor of
apportionment and provided the trial court with a detailed
analysis of SCST’s attorney fee invoices. Claremont’s analysis
purported to include in its analysis each entire billing block
where even a part of the block appeared related to litigation
regarding the 2006 agreement. Based on the invoices’ block
billing, which Claremont argued made time allocable to
individual tasks indistinguishable, and SCST’s redactions, which
further prevented allocation of time to tasks, Claremont argued
that the trial court should award SCST no more than 10 percent
of the total amount of the identified billing blocks.4



      4“Block billing occurs when ‘a block of time [is assigned] to
multiple tasks rather than itemizing the time spent on each




                                10
       Claremont applied a two-step analysis to arrive at fees
allocable to the 2006 agreement cross-claim: (1) Claremont
totaled every block-billed invoice, some heavily redacted, which
reflected work, even in part, related to the 2006 agreement; those
invoices totaled $479,802; (2) it then discounted that amount by
90 percent, which it argued represented the value of work
allocable to the 2006 agreement cross-claim. Claremont referred
to this discounting as applying a negative multiplier and asserted
its methodology was approved in In re Marriage of Nassimi
(2016) 3 Cal.App.5th 667 (Nassimi), Bell v. Vista Unified Sch.
Dist. (2000) 82 Cal.App.4th 672 (Bell), and Christian Research
Institute v. Alnor (2008) 165 Cal.App.4th 1315 (CRI). Based on
its analysis, Claremont argued that the trial court should award
no more than $47,980.20 in attorney fees to SCST.
       SCST argued that the trial court should not apportion fees.
SCST also argued that Claremont’s analysis amounted to a
concession that the amount of SCST’s fees attributable to
litigation regarding breach of the 2006 agreement was
$479,802.00—the total amount of fees represented by billing
blocks that Claremont identified as even partially related to the
2006 agreement cause of action.
       The trial court issued its order granting SCST’s motion for
attorney fees on November 5, 2019. In its order, the trial court
explained that since the hearing it had further considered the
apportionment question and “[u]pon further consideration, the
court believes that apportionment in this matter is, in fact,
warranted and possible under the facts and circumstances of this

task.’ ” (Mountjoy v. Bank of America, N.A. (2016) 245
Cal.App.4th 266, 279.)




                               11
case.” The trial court recited the parties’ arguments, including
Claremont’s “apportionment summary,” and explained that it
“consider[ed Claremont’s] statement that they ‘categorize[ ] this
work, for apportionment purposes, as at least generally touching
on or relating to . . . the cross-claim for breach of the 2006
Agreement’ to be a significant concession.” (Original italics.) The
trial court rejected Claremont’s argument that it should award no
more than 10 percent of SCST’s attorney fees because it found
Claremont had not cited any authority for applying a negative
multiplier. The trial court made further assessments of the
reasonableness of the fees SCST requested, reduced hourly rates
according to its assessment, and made a small reduction in the
amount of time attributable to one attorney. Based on its
analysis, the trial court awarded SCST $369,811.50 in attorney
fees.
       Claremont filed a timely notice of appeal.

                           DISCUSSION
       “In any action on a contract, where the contract specifically
provides that attorney’s fees and costs, which are incurred to
enforce that contract, shall be awarded either to one of the
parties or to the prevailing party, then the party who is
determined to be the party prevailing on the contract . . . shall be
entitled to reasonable attorney’s fees in addition to other costs.”
(§ 1717, subd. (a).) Based on its conclusion that SCST “did not
expressly agree [in the 2006 agreement] that the [1957 and 2001
Agreements] remained valid and enforceable,” the trial court
concluded that SCST was the prevailing party on Claremont’s
cause of action for breach and enforcement of the 2006
agreement. Neither party disputes that conclusion for purposes
of this appeal.




                                 12
        Section “1717 provides that ‘[r]easonable attorney’s fees
shall be fixed by the court.’ . . . [T]his requirement reflects the
legislative purpose ‘to establish uniform treatment of fee
recoveries in actions on contracts containing attorney fee
provisions.’ [Citation.] Consistent with that purpose, the trial
court has broad authority to determine the amount of a
reasonable fee.” (PLCM Group v. Drexler (2000) 22 Cal.4th 1084,
1094-1095 (Drexler).) “ ‘The “experienced trial judge is the best
judge of the value of professional services rendered in his court,
and while his judgment is of course subject to review, it will not
be disturbed unless the appellate court is convinced that it is
clearly wrong’—meaning that it abused its discretion.” (Id. at p.
1095, quoting Serrano v. Priest (1977) 20 Cal.3d 25, 49.)
        “[T]he fee setting inquiry in California ordinarily begins
with the ‘lodestar,’ i.e., the number of hours reasonably expended
multiplied by the reasonable hourly rate. ‘California courts have
consistently held that a computation of time spent on a case and
the reasonable value of that time is fundamental to a
determination of an appropriate attorneys’ fee award.’ [Citation.]
. . . [Citations.] The lodestar figure may then be adjusted, based
on consideration of factors specific to the case, in order to fix the
fee at the fair market value for the legal services provided.
[Citation.] Such an approach anchors the trial court’s analysis to
an objective determination of the value of the attorney’s services,
ensuring that the amount awarded is not arbitrary.” (Drexler,
supra, 22 Cal.4th at p. 1095.)
        “It is well established that the determination of what
constitutes reasonable attorney fees is committed to the
discretion of the trial court, whose decision cannot be reversed in
the absence of an abuse of discretion. [Citations.] The value of




                                 13
legal services performed in a case is a matter in which the trial
court has its own expertise. [Citation.] The trial court may make
its own determination of the value of the services contrary to, or
without the necessity for, expert testimony. [Citations.] The
trial court makes its determination after consideration of a
number of factors, including the nature of the litigation, its
difficulty, the amount involved, the skill required in its handling,
the skill employed, the attention given, the success or failure, and
other circumstances in the case.” (Melnyk v. Robledo (1976) 64
Cal.App.3d 618, 623-624; accord Drexler, supra, 22 Cal.4th at p.
1096.)
       “Abuse of discretion is the standard applicable to review of
an attorney fees award.” (Maughan v. Google Technology, Inc.
(2006) 143 Cal.App.4th 1242, 1249.) “While the concept ‘abuse of
discretion’ is not easily susceptible to precise definition, the
appropriate test has been enunciated in terms of whether or not
the trial court exceeded ‘ “the bounds of reason, all of the
circumstances before it being considered. . . .” ’ ” (Troxell v.
Troxell (1965) 237 Cal.App.2d 147, 152; accord Maughan, at p.
1249.)
       “Although this standard is deferential, a court abuses its
discretion ‘where no reasonable basis for the action is shown.’ ”
(Bui v. Nguyen (2014) 230 Cal.App.4th 1357, 1367.) “Since
attorney fee awards are generally reviewed for abuse of
discretion, the award will be upheld unless ‘ “there is no
substantial evidence to support the trial court’s findings or when
there has been a miscarriage of justice. If the trial court has
made no findings, the reviewing court will infer all findings
necessary to support the judgment and then examine the record
to see if the findings are based on substantial evidence.” ’ ” (Id. at




                                 14
pp. 1367-1368.) “While a trial court has ‘broad authority’ in
determining the amount of reasonable legal fees [citation], it is
an abuse of discretion to apply the ‘wrong legal standard.’ ”
(Walker v. Ticor Title Co. of California (2012) 204 Cal.App.4th
363, 370 (Walker).)
       The party requesting attorney fees “ ‘bear[s] the burden of
establishing entitlement to an award and documenting the
appropriate hours expended and hourly rates.’ [Citation.] To
that end, the court may require [the movant] to produce records
sufficient to provide ‘ “a proper basis for determining how much
time was spent on particular claims.” ’ [Citation.] The court also
may properly reduce compensation on account of any failure to
maintain appropriate time records.” (ComputerXpress, Inc. v.
Jackson (2001) 93 Cal.App.4th 993, 1020.)
       Claremont contends the trial court abused its discretion in
awarding attorney fees based on the sufficiency of the evidence to
support the award. Specifically, Claremont contends that the
evidence SCST provided the court was not sufficient for the court
to determine what work was attributable to the cause of action
for breach of the 2006 agreement in Claremont’s SACC as
distinct from work attributable to the wide array of other issues
the litigation encompassed. Claremont’s challenges are largely
focused on SCST’s attorneys’ block-billing practices and SCST’s
extensive redactions to the invoices it produced to support its fee
motion.
       “Block billing presents a particular problem for a court
seeking to allocate between reimbursable and unreimbursable
fees, and trial courts are granted discretion ‘to penalize [block
billing] when the practice prevents them from discerning which
tasks are compensable and which are not.’ ” (Nassimi, supra, 3




                                15
Cal.App.5th at p. 695.) “If counsel cannot further define his
billing entries so as to meaningfully enlighten the court of those
related to [a specific cause of action], then the trial court should
exercise its discretion in assigning a reasonable percentage to the
entries, or simply cast them aside.” (Bell, supra, 82 Cal.App.4th
at p. 689.) SCST’s redactions present largely the same issue,
particularly in light of the trial court’s decision to limit fees to
those attributable to litigation regarding the 2006 agreement.
       SCST presented and argued its motion as though it was
entitled to all the fees it incurred after Claremont filed its FACC.
The evidence it provided to the court was tailored to that
argument. In its supplemental brief to the court, it offered the
trial court no way to meaningfully apportion time between causes
of action in the event the trial court were inclined to do so. The
invoices SCST provided the court are heavily redacted on
privilege grounds, and the billing blocks are largely vague and
describe in the most basic terms the work performed.
       The trial court here carefully, thoughtfully, and thoroughly
examined and analyzed the evidence before it. And while the
“new” judge on the matter may not have had the familiarity with
the entirety of the proceedings that the trial judge in the ordinary
course might have, the judge had no less expertise in what
constitutes a reasonable fee for work performed in her courtroom
and the value of the services of the attorneys who appeared
before her. Although the trial court was not required to provide a
statement of decision “or otherwise detail its fealty to the law,
which we presume,” (CRI, supra, 165 Cal.App.4th at p. 1323) the
trial court here did provide a detailed analysis of its examination
and conclusions regarding the evidence and arguments, and the
weight it gave particular evidence in making its award.




                                16
       To be sure, the trial court’s order outlines the history of the
litigation and the way the 2006 agreement fit into the entire
litigation. The trial court examined invoices and omitted time
entries that Claremont demonstrated had no bearing on the 2006
agreement. The trial court drew its own conclusions regarding
the reasonableness of the hourly rates of legal professionals
involved in SCST’s representation. And the trial court reduced
the time on which it based the lodestar applicable to one
attorney.
       The trial court relied on Claremont’s supplemental analysis
of SCST’s evidence to conclude that only $469,000 of the block
billing arguably related to work on the contract cross-claim.
Claremont points out here, though, and the trial court
acknowledged in its order, that Claremont’s $469,000 number
necessarily included allocation of time not attributable to the
2006 agreement.
       The foundation of Claremont’s analysis—upon which the
trial court based its award—was block-billed time entries that
Claremont explained included both time that was attributable to
the 2006 agreement and time that was not. And because the
entries were block billed, there was no meaningful way to discern
how much of each entry could be attributed to the 2006
agreement. In its order, the trial court noted that Claremont
“argue[s] that ‘a multiplier of no higher than 10% should be
applied’ ” to the total base amount of all of the block-billed entries
that touched on the 2006 agreement. The trial court, however,
rejected Claremont’s assertion, appearing to believe it had no
authority to apply the requested multiplier: “This is a proposed
95% reduction in fees. [Claremont], however, [has] failed to




                                 17
provide the court with any authority supporting the application
of a negative multiplier as a basis to apportion fees.”
       Claremont provided the trial court with the same authority
we have relied on here. Claremont advised the trial court of its
considerable discretion to fashion an award of reasonable fees,
including specifically its authority to “assig[n] a reasonable
percentage to [time] entries, or simply cast them aside,” citing
Bell, supra, 82 Cal.App.4th at page 689. We find no abuse in the
trial court’s exercise of its discretion as far as it exercised that
discretion. It appears to us, however, that because the trial court
believed itself to be without authority to apply a negative
multiplier to reduce the fee award in an amount proportionate to
the work attributable to the 2006 agreement, the trial court may
not have been aware of the full extent of its discretion in
fashioning an attorney fee award.
       To the extent the trial court awarded fees based on an
incomplete understanding of its authority, we conclude the trial
court abused its discretion. (See Walker, supra, 204 Cal.App.4th
at p. 370 [trial court abuses its discretion when it applies an
incorrect legal standard].) We will reverse the trial court’s order
and ask the trial court on remand to reconsider its award with
the understanding that—if it chooses to do so—it may apply a
negative multiplier as a basis to apportion fees. (See Nassimi,
supra, 3 Cal.App.5th at p. 696; also Bell, supra, 82 Cal.App.4th at
p. 689.)

                          DISPOSITION
      The trial court’s order awarding attorney fees under section
1717 is reversed. On remand, the trial court will reconsider its
order based on its full authority to fashion an attorney fee award




                                18
under section 1717. Appellants are awarded their costs on
appeal.
     NOT TO BE PUBLISHED




                                        CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




                              19